MAUCK, J.:
liddleton, P. J., Mauck and Sayre, JJ., 4th District, sitting
Epitomized Opinion
Koslin and one Pustelnik kited checks each for :500, the check drawn by Pustelnik being on the Ash- and Bank. The check received by Koslin was dis-lonored and he thereupon stopped payment on his iwn check, but through a mistake the Cleveland :orrespondent of the Ashland Bank failed to notify lis principal of this fact and the money was paid to Pustelnik. Recovery was denied the Ashland Bank n Municipal Court and error is prosecuted to this :ourt. Held by the Court of Appeals in reversing .he judgment for Koslin:
1. A bona fide holder of a check for value, with->ut notice of any facts which would impeach its validity before the same is presumptively dishonored, may recover thereon although the facts might lot have warranted a recovery by the payee. The Bank was such a holder and should recover from Koslin.
2. The plaintiff bank might have maintained actions against either the Cleveland correspondent, the indorsee or the drawer of the check, hut the existence of these rights does not militate against the prosecuting of its clear right against the maker.